Title: To James Madison from William Eaton, 23 August 1802 (Abstract)
From: Eaton, William
To: Madison, James


23 August 1802, Tunis. Reports on a personal interview with an acquaintance, Mr. DeWitt, which took place 22 Aug. on a Danish frigate twelve days from Tripoli. DeWitt said that the pasha of Tripoli “was desirous of peace; the subjects more so: but that the capture of the American brig had greatly elevated his pride.” The threat of an attack by his brother in company with the Americans and the Swedes had led the pasha to collect “with all possible expedition the whole force of his kingdom about the city,” reported to be about 60,000 men, but they had dispersed to the mountains on 8 Aug. for lack of provisions. DeWitt also said that the American and Swedish blockade of Tripoli was “no real impediment to the entry and departure of vessels.”
Relates his first dragoman’s assertion “that the number of men above stated to have come to the assistance of that Bashaw must be greatly exaggerated; and that the whole number of fighting men whom he can bring to his obedience cannot exceed ten or eleven thousand: that it is impossible to keep them in the field any considerable time for want of provisions; that being chiefly mounted and totally undisciplined they are extremely terrified at the appearance of artilery.”
“If to coerce Tripoli be an object with our government … the position I have taken with Mahamet Bashaw is well calculated to secure that object.… We are contending with a perfidious usurper whose rightful sovereign may be used in our cause. If we suffer the occasion to be lost … what alternative shall be adopted equally promising? Is it not a circumstance, which should interest the friends to present administration, that the issue of this war will in some measure, stamp the character of the Executive? … Can an occasion more favorable than the present offer to consolidate the affections and interests of the American people? In the present war … there can be but one mind and one voice. It is only to be feared that the enemey are thought too contemptible to rouse exertion. But it ought to be considered, that we are combatting the commercial policy of all Europe. It is not only then in Barbary that we are about to fix a national character—it is in the world! … The question now at issue is, Whether we will defend our right of free navigation, or hold this privilege as tributaries and as tenants at will at the discretion of a Barbary pirate?”
Has learned from his dragoman that the bey of Tunis intends to renew his demand for a small frigate “in terms which could not admit of a refusal!” To this “I shall yield no concessions. But, one of two events must result from this posture of affairs—concession, or war.”
Mentions reports that France and England have made their peace with Algiers. “If true, Spain, of course, will compromise with Tunis. No longer held in check by those magnanimous powers, the field is open for these marauders to coersce the Americans into their views.”
States that “our operations of the last and present year produce nothing in effect but additional enemies and national contempt”; his “obstinate posture and affected indifference to menace” are no longer effective. “The minister puffs a whistle in my face and says, ‘We find it is all a puff! We see how you carry on the war with Tripoli!’” Has “never ceased” to provide reports, warnings, suggestions, and advice. “I have now the melancholy reflection that my apprehensions have been but too well founded, and my predictions but too accurate.”
“My exile is become insupportable here. Abandoned by my countrymen in command—no advice from government to regulate my conduct—and my own exertions failing of effect—I am left subject, though not yet submissive, to the most intolerable abuse and personal vexation.” Cites damage to his health, “dispositions in this court to distress me in my personal concerns,” an inadequate salary, and attacks by Captain Murray on his public character. “Are such the rewards of my services? To be branded, unheard in my own defence, and by a solitary captain of a frigate, with speculation [and] insanity?” Requests the president’s permission to resign unless “more active operations shall be resolved on against the enemy.”
Notes that only one American frigate has appeared at Tripoli since the Boston’s departure, that he has received no information from any of the American naval commanders since 3 June, and that five Tripolitan galleys are at sea. Adds in a 28 Aug. postscript that on 27 Aug. the Tunisian minister “formally demanded of me a frigate of 36 guns. It need not be thought strange to see me in America this winter. I can neither yield to nor get rid of the demand.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 5 pp. Letterbook copy incomplete. Extract, which varies in part from the RC, printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:248–49.



   
   Eaton placed an asterisk here in the letterbook copy and wrote in the margin: “*By a mate of a swedish vessel, captive from Tripoli I learn that the number did not exceed six thousand! I might have mistaken sixty for six from Mr. DeWitt.”



   
   A full transcription of this document has been added to the digital edition.

